


Exhibit 10.32

 

FORBEARANCE

TO

LOAN AND SECURITY AGREEMENT

 

This FORBEARANCE to Loan and Security Agreement (this “Agreement”) is entered
into this 27 day of March 2013, by and between Silicon Valley Bank (“Bank”) and
Netlist, Inc., a Delaware corporation (“Borrower”).

 

RECITALS

 

A.                                    Bank and Borrower have entered into that
certain Loan and Security Agreement with an Effective Date of October 31, 2009
(as the same may from time to time be amended, modified, supplemented or
restated, the “Loan Agreement”).  Bank has extended credit to Borrower for the
purposes permitted in the Loan Agreement.

 

B.                                    Borrower acknowledges that Borrower is
currently in default of the Loan Agreement for failing to comply with the
Tangible Net Worth Financial Covenant set forth in Section 6.9(b) of the Loan
Agreement for each of the compliance periods ending October 31, 2012,
November 30, 2012, December 31, 2012 and January 31, 2013 and such failure to
comply constitutes an Event of Default (the “Existing Defaults”).

 

C.                                    Borrower has requested that Bank forbear
from exercising its rights and remedies against Borrower during the Forbearance
Period (as defined in Section 2.1 below).  Although Bank is under no obligation
to do so, Bank is willing to forbear from exercising its rights and remedies
against Borrower through the Forbearance Period on the terms and conditions set
forth in this Agreement, so long as Borrower complies with the terms, covenants
and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Agreement shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Forbearance.

 

2.1                               Forbearance Period.  Subject to all the terms
and conditions set forth herein, Bank shall forbear from filing any legal action
or instituting or enforcing any rights and remedies it may have against Borrower
from the Forbearance Effective Date (as defined in Section 11) until the date
(the “Forbearance Termination Date”) which is the earliest to occur of
(a) April 30, 2013, (b) the failure after the date hereof of Borrower to comply
with any of the terms or undertakings of this Agreement, (c) the occurrence
after the date hereof of any Event of Default (other than the Existing
Defaults), (d) the date that Borrower joins in, assists, cooperates, or
participates as an adverse party or adverse witness in any suit or other
proceeding against Bank relating to

 

--------------------------------------------------------------------------------


 

the Obligations in connection with or related to any of the transactions
contemplated by any of the other Loan Documents.  Except as expressly provided
herein, this Agreement does not constitute a waiver or release by Bank of any
Obligations or of the Existing Defaults or any other present or future Event of
Default whether or not known to Bank.  If Borrower does not comply with the
terms of this Agreement, Bank shall have no further obligations under this
Agreement and shall be permitted to exercise at such time any rights and
remedies against Borrower as it deems appropriate in its sole and absolute
discretion.  Borrower understands that Bank has made no commitment and is under
no obligation whatsoever to grant any additional extensions of time at the end
of the Forbearance Period.  The time period between the Forbearance Effective
Date and the Forbearance Termination Date is referred to herein as the
“Forbearance Period.”

 

2.2                               Forbearance Terms. Repayment and performance
of all Obligations of Borrower to Bank under the Loan Agreement and this
Agreement shall be secured by the Collateral.

 

3.                                      Amendments to Loan Agreement.

 

3.1                               Modified Interest Rate.  Section 2.3(a) of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

(a)                                 Interest Rate.

 

(i)                                     Advances.  Subject to Section 2.3(b),
the principal amount outstanding under the Revolving Line shall accrue interest
at a per annum rate equal to the following: (i) at all times that a Streamline
Period is in effect, one and three-quarters of one percentage points (1.75%)
above the Prime Rate; and (ii) at all times that a Streamline Period is not in
effect, two and three-quarters of one percentage points (2.75%) above the Prime
Rate; which interest shall be payable monthly in accordance with
Section 2.3(f) below.

 

(ii)                                        Term Loan.  Subject to
Section 2.3(b), the principal amount outstanding under the Term Loan shall
accrue interest at a per annum rate equal to three and one-quarter percentage
points (3.25%) above the Prime Rate, which interest shall be payable monthly in
accordance with Section 2.3(f) below.

 

3.2                               Modified Definition of Borrowing Base.  The
definition of “Borrowing Base” set forth in Section 13.1 of the Loan Agreement
is hereby amended in its entirety to read as follows:

 

“Borrowing Base” is (a) 80% (the “A/R Advance Rate” and also an “Advance Rate”)
of Eligible Accounts minus (b) the amount of Two Million Dollars ($2,000,000)
(the

 

--------------------------------------------------------------------------------


 

“BB Blocked Amount”), as determined by Bank from Borrower’s most recent
Transaction Report; provided, however, that Bank may decrease any one or more of
the Advance Rates in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral or Borrower.

 

4.                                      Limitation of Forbearance.

 

4.1                               This Agreement is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

4.2                               This Agreement shall be construed in
connection with and as part of the Loan Documents, and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents are hereby ratified and confirmed and shall remain in full force and
effect.

 

5.                                      [Omitted].

 

6.                                      Representations and Warranties. 
Borrower represents and warrants to Bank as follows:

 

6.1                               (a) the representations and warranties
contained in the Loan Documents are true, accurate and complete in all material
respects as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b) no Event of Default other than the Existing Defaults has
occurred and is continuing;

 

6.2                               Borrower has the power and authority to
execute and deliver this Agreement and to perform its obligations under the Loan
Agreement;

 

6.3                               The organizational documents of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

6.4                               The execution and delivery by Borrower of this
Agreement and the performance by Borrower of its obligations under the Loan
Agreement have been duly authorized by all necessary action on the part of
Borrower;

 

6.5                               The execution and delivery by Borrower of this
Agreement and the performance by Borrower of its obligations under the Loan
Agreement do not and will not contravene (a) any law or regulation binding on or
affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or  decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

--------------------------------------------------------------------------------


 

6.6                               The execution and delivery by Borrower of this
Agreement and the performance by Borrower of its obligations under the Loan
Agreement do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

 

6.7                               This Agreement has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

7.                                      Prior Agreement.  The Loan Documents are
hereby ratified and reaffirmed and shall remain in full force and effect.  This
Agreement is not a novation and the terms and conditions of this Agreement shall
be in addition to and supplemental to all terms and conditions set forth in the
Loan Documents.  In the event of any conflict or inconsistency between this
Agreement and the terms of such documents, the terms of this Agreement shall be
controlling, but such document shall not otherwise be affected or the rights
therein impaired.  As of the date hereof, the aggregate outstanding principal
amount owing to Bank is $3,111,111.

 

8.                                      Release by Borrower.

 

8.1                               FOR GOOD AND VALUABLE CONSIDERATION, Borrower
hereby forever relieves, releases, and discharges Bank and its present or former
employees, officers, directors, agents, representatives, attorneys, and each of
them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

8.2                               In furtherance of this release, Borrower
expressly acknowledges and waives any and all rights under Section 1542 of the
California Civil Code, which provides as follows:

 

--------------------------------------------------------------------------------


 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

 

8.3                               By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Bank with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights.

 

8.4                               This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release.  Borrower acknowledges that the release contained herein
constitutes a material inducement to Bank to enter into this Agreement, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.

 

8.5                               Borrower hereby represents and warrants to
Bank, and Bank is relying thereon, as follows:

 

(a)                                 Except as expressly stated in this
Agreement, neither Bank nor any agent, employee or representative of Bank has
made any statement or representation to Borrower regarding any fact relied upon
by Borrower in entering into this Agreement.

 

(b)                                 Borrower has made such investigation of the
facts pertaining to this Agreement and all of the matters appertaining thereto,
as it deems necessary.

 

(c)                                  The terms of this Agreement are contractual
and not a mere recital.

 

(d)                                 This Agreement has been carefully read by
Borrower, the contents hereof are known and understood by Borrower, and this
Agreement is signed freely, and without duress, by Borrower.

 

(e)                                  Borrower represents and warrants that it is
the sole and lawful owner of all right, title and interest in and to every claim
and every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or

 

--------------------------------------------------------------------------------


 

purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released.  Borrower shall indemnify Bank, defend and hold
it harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

 

9.                                      Integration.  This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents

 

10.                               Counterparts.  This Agreement may be executed
in any number of counterparts and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.

 

11.                               Conditions to Effectiveness.  The parties
agree that the forbearance obligations of Bank herein shall be effective upon
the satisfaction of each of the following conditions precedent, each in form and
substance satisfactory to Bank, on or prior to March 27, 2013 (the date of the
satisfaction of such conditions precedent referred to herein as the “Forbearance
Effective Date”) (a) the due execution and delivery to Bank of this Agreement by
each party hereto and (b) Borrower’s payment of a forbearance fee in an amount
equal to $10,000 (which fee shall be fully earned by Bank upon the execution and
delivery of this Agreement by the parties hereto).

 

12.                               Miscellaneous.

 

12.1                        This Agreement shall constitute a Loan Document
under the Loan Agreement; the failure to comply with the covenants contained
herein shall constitute an Event of Default under the Loan Agreement; and all
obligations included in this Agreement (including, without limitation, all
obligations for the payment of principal, interest, fees, and other amounts and
expenses) shall constitute obligations under the Loan Agreement and secured by
the Collateral.

 

12.2                        Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.

 

13.                               Governing Law.  This Agreement and the rights
and obligations of the parties hereto shall be governed by and construed in
accordance with the laws of the State of California.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

Netlist, Inc.

 

 

 

By:

/s/ Brian Lowry

 

By:

/s/ Gail Sasaki

Name:

Brian Lowry

 

Name:

Gail Sasaki

Title:

Relationship Manager

 

Title:

Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------
